Citation Nr: 0500414	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
pain, to include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches and 
dizziness, to include as due to undiagnosed illness.

3.  Entitlement to service connection for low back pain, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for gouty arthritis of 
the right foot and ankle, to include as due to undiagnosed 
illness

5.  Entitlement to service connection for right tibial 
tendonitis, to include as due to undiagnosed illness.

6.  Entitlement to service connection for arthritis of both 
knees and both hands, to include as due to undiagnosed 
illness

7.  Entitlement to service connection for excision of the 
accessory navicular bone of the left foot, to include as due 
to undiagnosed illness.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1999.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, inter alia, denied the benefits 
sought on appeal.  During the pendency of the appeal the 
veteran's claims file was transferred to the RO in Manila, 
the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.  

During a September 2004 hearing before the undersigned 
Veterans Law Judge (VLJ), the veteran asserted, in essence, 
that service connection is warranted for the disabilities at 
issue under the law and regulations relating to compensation 
for certain disabilities due to undiagnosed illnesses.  The 
record indicates that the veteran had service in the 
Southwest Asia theater of operations during Persian Gulf War, 
as his DD Form 214 reflects receipt of the Kuwait Liberation 
Medal (Kuwait).  Accordingly, the statutory and regulatory 
provisions regarding claims for undiagnosed illnesses for 
Persian Gulf veterans are applicable to this appeal.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2004).  
However, an August 2002 statement of the case (SOC) and a 
March 2003 supplemental statement of the case (SSOC) failed 
to provide the veteran notice of the cited legal authority.  
In addition, a September 2004 letter to the veteran providing 
him notice of the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), and its 
effect on his claims, did not notify him of the evidence he 
must show to support his claims for service connection based 
on undiagnosed illness.  

As a related matter, the Board observes in December 2001, the 
provisions of 38 U.S.C.A. § 1117 were substantially amended 
pursuant to the Veterans Education and Benefits Expansion Act 
of 2001, HR 1291 §202, 107 Pub. L. 103, 115 Stat. 976 (Act).  
In addition to continuing authorization to service connect an 
undiagnosed illness, this Act includes an authorization to 
service connect "medically unexplained multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome)."  115 Stat. 989, as codified at 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  The Act also mandated 
that the "amendments made by subsections (a) and (b) shall 
take effect on March 1, 2002."  Given the nature of some of 
the veteran's musculoskeletal claims, notice of this 
amendment is also required.

The Board further notes that, at the time of the January 2001 
rating decision on appeal, the veteran was represented by the 
Virginia Department of Veterans Affairs.  He subsequently 
established residence in The Republic of the Philippines.  
The veteran testified during his September 2004 hearing that 
he is not represented at this time.  The Board finds that he 
should be provided the opportunity to request representation 
with respect to his claims currently before the Board, along 
with a list of service organizations that could represent 
him.

In view of the foregoing, the Board finds that this case must 
be REMANDED to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
bilateral elbow pain, headaches and 
dizziness, low back pain, gouty arthritis 
of the right foot and ankle, right tibial 
tendonitis, arthritis of both knees and 
both hands, and excision of the accessory 
navicular bone of the left foot, to 
include as due to undiagnosed illnesses, 
of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to the claims for service 
connection on appeal.

2.  The RO should provide the veteran the 
opportunity to request representation 
with respect to his claims currently 
before the Board, along with a list of 
service organizations that could 
represent him.  

3.  The RO must issue a supplemental 
statement of the case to the veteran and 
his representative, if he appoints one, 
which includes the provisions of 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1) (2004), to include the 
amendments pursuant to the Veterans 
Education and Benefits Expansion Act of 
2001, HR 1291 §202, 107 Pub. L. 103, 115 
Stat. 976 (Act) relating to "medically 
unexplained multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome)."  See 115 
Stat. 989, as codified at 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).  

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  Thereafter, the RO should 
readjudicate the appellant's claims for 
service connection for bilateral elbow 
pain, headaches and dizziness, low back 
pain, gouty arthritis of the right foot 
and ankle, right tibial tendonitis, 
arthritis of both knees and both hands, 
and excision of the accessory navicular 
bone of the left foot, all to include as 
due to an undiagnosed illness under all 
the applicable law and regulations.  If 
any part of the decision remains adverse 
to the veteran, he and his 
representative, if he has one, should be 
provided a supplemental statement of the 
case and a reasonable period of time for 
a response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

